Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1 and 23 have been amended as follows:

1.         (Currently amended) A semiconductor device comprising:
a semiconductor substrate;
a capacitor over the semiconductor substrate, the capacitor comprising:
a bottom electrode;
a top electrode has a top surface and a bottom surface rougher than the top surface of the top electrode; and

a dielectric structure comprising Si-O-Si 
a high-k dielectric layer between the dielectric structure and the top electrode, wherein an outer sidewall of the insulating layer and an outer sidewall of the bottom electrode are substantially coterminous, and a top surface of the high-k dielectric layer has a plurality of recessed portions; and
an interconnection layer over the semiconductor substrate and electrically connected to the capacitor.

            23. (Currently amended) A semiconductor device comprising:
a capacitor comprising:
a bottom electrode;
a top electrode; and
an insulating layer between the bottom electrode and the top electrode, wherein the insulating layer comprises:
a dielectric structure comprising Si-O-Si and including:
a top surface including a plurality of bumps protruding toward the top electrode; and
a base portion connecting the bumps; and
a high-k dielectric layer between the dielectric structure and the top electrode, wherein the high-k dielectric layer comprises HfO2, HfSiOx, HfZrOx, x, HfLaOx, HfTiOx, HfTaOx, HfTiTaOx, LaO3, ZrO2, Al2O3, Ta2O5, TiO2, or combinations thereof;
an etch stop layer covering and in contact with the bottom electrode and the insulating layer; and
an interconnection layer electrically connected to the capacitor.

 
Authorization for this examiner’s amendment was given by Brian Parke on 06/15/2021.



Allowable Subject Matter

Claims 1-7, 9-13, 21-24 and 26-29 are allowed.

The following is an examiner’s statement of reasons for allowance:  

KANAYA (US 20080121957 A1) and Ando et al (US 20190305076 A1) are hereby cited as the closest prior arts. Figure 1 of KANAYA discloses a semiconductor device comprising: 
a semiconductor substrate (20, [0026]); a capacitor (13) over the semiconductor substrate, the capacitor comprising: a bottom electrode (30); a top electrode (32) has a top surface and a bottom surface; and an insulator layer (31) between the bottom electrode and the top electrode, the insulator layer comprising: a dielectric structure (31a) made of oxide (PZT, [0031]) and in direct contact with the bottom electrode; and a high-k dielectric layer (31b) between the 
an interconnection layer (33) over the semiconductor substrate and electrically connected to the capacitor. Figure 15 of KANAYA teaches that the top electrode (72) has a bottom surface rougher than the top surface by having concave and convex profile), and the top surface of the dielectric layer (61) has a bottom surface flatter than the top surface in an alternating embodiment of the capacitor. Further, Ando teaches a capacitor in Figure 9 with two oxide material in the dielectric layer ([0005]).
 
However, none of the above prior arts alone or in combination with other arts teaches a semiconductor device comparing a capacitor, wherein the capacitor comprising: “a bottom electrode; a top electrode has a top surface and a bottom surface rougher than the top surface of the top electrode; and an insulator layer between the bottom electrode and the top electrode, the insulator layer comprising: a dielectric structure comprising Si-O-Si and in direct contact with the bottom electrode; and a high-k dielectric layer between the dielectric structure and the top electrode, wherein an outer sidewall of the insulating layer and an outer sidewall of the bottom electrode are substantially coterminous, and a top surface of the high-k dielectric layer has a plurality of recessed portions” in claim 1 or “a bottom electrode; a top electrode; and an insulator layer between the bottom electrode and the top electrode, wherein the insulator layer has a top surface and a bottom surface flatter than the top surface, comprising: a dielectric structure comprising Si-O-Si and in direct contact with the bottom electrode and having a first outer sidewall and a second outer sidewall opposite to the first outer sidewall, wherein the dielectric structure further has a substantially flat bottom surface extending from the first outer sidewall to 

For these reasons, independent claims 1, 11 and 23 are allowed.
Claims 2-7, 9-10, 12-13, 21-22, 24 and 26-29 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        06/16/2021